DETAILED ACTION
This office action is in response to Applicant’s communication of 6/7/2022. Amendments to claims 1, 3-7 and 7-14 have been entered.  Claims 2 and 6 were previously canceled.  Claims 1, 3-5 and 7-14 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a server, i.e. a machine performing the process, claim 10 is directed to a process and claim 11 is directed to a non-transitory computer-readable recording medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for determining transaction authorization, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…generate, in response to reception of a token issue request including transaction information from a user, a permission rule for determining a permission range of transaction contents based on the transaction information; …, and determine, in response to reception of a signature issue request based on a transaction request by the user including the token …, whether or not a remittance amount indicated by the transaction contents included in the transaction request are within the permission range determined by the permission rule corresponding to the token included in the signature issue request and composed by transaction amounts multiplied by a lower limit and an upper limit of a confidence interval of  currency exchange rates for a specific period, issue a digital signature corresponding to the signature issue request when the remittance amount is within the permission range and perform a remittance transaction with the remittance amount based on the digital signature when the remittance amount is within the permission range, wherein …: determine the permission range of the remittance amount in the 2PATENTFujitsu Ref.: 18-02340App. Ser. No.: 16/712,147permission rule … at a time of the token issue request from the user; determine whether or not the remittance amount included in the remittance request is within the permission range in the permission rule at a time of a remittance request by the user; and calculate a value obtained by multiplying the remittance amount included in the transaction information at the time of creating the permission rule by a predetermined coefficient, as a maximum value and a minimum value defining the permission range of the remittance amount.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. Furthermore, the steps of “generate, in response to reception of a token issue request including transaction information from a user, a permission rule for determining a permission range of transaction contents based on the transaction information…”, “determine, in response to reception of a signature issue request based on a transaction request by the user including the token from the web application, whether or not a remittance amount indicated by the transaction contents included in the transaction request are within the permission range determined by the permission rule corresponding to the token included in the signature issue request and composed by transaction amounts multiplied by a lower limit and an upper limit of a confidence interval of currency exchange rates for a specific period,..” and “determine the permission range of the remittance amount in the2PATENTFujitsu Ref.: 18-02340App. Ser. No.: 16/712,147 permission rule stored in a database of the processor at a time of the token issue request from the user; determine whether or not the remittance amount included in the remittance request is within the permission range in the permission rule at a time of a remittance request by the user; and calculate a value obtained by multiplying the remittance amount included in the transaction information at the time of creating the permission rule by a predetermined coefficient, as a maximum value and a minimum value defining the permission range of the remittance amount.” can all be completed through mental evaluation and observation with the assistance of pen and paper and thus fall under the Mental Processes grouping.  That is, other than the mere nominal recitation of  a signature “server” comprising a “processor” and a “memory”, a “token”, a “web application”, a “digital signature” and  a “database of the processor”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity and mental processes abstract idea grouping.  Thus, the claim recites an abstract idea. Claims 10 and 11 are analyzed in a similar manner.
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. a processor with memory suitably programmed communicating over a generic network to a “the web application”, to perform the limitation steps. The computer components are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed communicating over a generic network to a web application, see at least paragraphs [0061-0067] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “transmit a token corresponding to the permission rule to a web application which processes a proxy transaction for the user” and “stored in a database of the processor” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g).  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Claims 10 and 11 are analyzed in a similar manner.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer processor with memory suitably programmed communicating over a generic network to a web application to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “transmit a token corresponding to the permission rule to a web application which processes a proxy transaction for the user” and “stored in a database of the processor” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the server performing the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Claims 10 and 11 are analyzed in a similar manner.
	Applicant has leveraged generic computing elements to perform the abstract idea of determining transaction authorization, without significantly more.
Dependent claims 3-5, 7-9 and 12-14 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 3 recites issuing a digital signature when an amount of the request falls within a range. The digital signature, i.e. encrypted information – see paragraph [0048] of the specification, is claimed at a high level of generality such that it is interpreted to be merely coding information which is an abstract idea, see RECOGNICORP, LLC v. NINTENDO CO., LTD., NINTENDO OF AMERICA, INC. Claim 4 recites that the server holds authentication information, i.e. stores information, which is an insignificant extra-solution activity, and then creates the digital signature using the stored information.  See claim 3 analysis with respect to the abstract idea of encoding/decoding. Claim 5 recites associating and storing information in a table to be used in the abstract idea, extracting the information, i.e. permission rule, and determine if an amount is within a range at a time of a request. Storing and extracting information is insignificant extra-solution activity akin to storing and retrieving information in memory, see MPEP 2106.05(d)(II). The determining step can be performed via mental evaluation but foe the nominal recitation of the generic server. Claim 7 recites a calculation step of which can be completed through mental evaluation through the use of pen and paper but for the nominal recitation of a programmed processor.  Claim 8 recites notifying the user of the rule, using the rule during a time of permission and use another rule created by the user at the time of a rejection.  This is claimed at a very high level of generality such that it is merely refining the abstract idea. Claim 9 applies the abstract idea to a particular technology, i.e. blockchain, at a very high level of generality. The smart contract is self-executing code programmed within blockchain technology applied to the abstract idea of performing a determination by using a permission rule to issue authenticated information. Claims 12, 13 and 14 recite a mathematical equation to be calculated which falls under the mathematical concepts abstract idea grouping and the mental processes grouping but for the nominal recitation of generic computing elements.      
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for determining transaction authorization) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for determining transaction authorization) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3-5 and 7-14, filed in the Remarks of 6/7/2022, have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues “Since the fluctuation range of asset rates in the blockchain is generally large, there are cases where the transaction rate of assets fluctuates between the time when the user permits and the time when the transaction is actually issued on the blockchain and the transaction does not match the permitted contents. Therefore, in this application, the above cases are delt by deciding the permission range after considering the fluctuation range of the latest currency rate. Accordingly, amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, withdrawal of the rejection is respectfully requested.” Examiner respectfully disagrees.
The claimed limitation steps that lead to “deciding the permission range after considering the fluctuation range of the latest currency rate” are applying the abstract concept on a computer, i.e. processor with memory, or using a computer as a tool to perform the abstract idea.  Determining, through calculation, that an amount remitted, i.e. a value, falls within a calculated range based on currency rates at a certain time is an abstract idea.  Any efficiency gained in this algorithmic calculation and comparison is due to the inherent use of a generic processor programmed to complete these computing tasks.  There is nothing in the claims that would suggest that the underlying technology is improved or that the manner in which they interact with each other is anything other than what is known.
	Relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task. There is nothing, for example, in the pending claims to suggest that the claimed signature “server” comprising a “processor” and a “memory”, a “token”, a “web application”, a “digital signature” and  a “database of the processor” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining transaction authorization, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 3-5 and 7-14 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/6/2022